In this action the plaintiff seeks to recover damages for personal injuries- to himself, damages to his automobile, and for the loss of the services of *561his wife and expenses incurred by him, all of which it is claimed were caused by a collision between the plaintiff’s automobile and an electric car of the defendant, on a highway at a grade crossing in Brunswick.
Walter S. Glidden, ana George W. Heselton, for plaintiff. Newell & Woodside, for defendant.

Held;

1. That the evidence did not authorize the jury to find that the defendant, by it’s servants and agents, was not operating its car with due care.
2. That the plaintiff failed to exercise due care when he drove his automobile on to the track of the defendant. That if he had exercised due care he would have heard the whistle and the hum of the wires and the noise of the approaching car in time to have avoided the accident; that he failed to exercise due care in the operation of his automobile and was guilty of contributory negligence.
3. That the doctrine of the last clear chance does not apply to this case. Southern Railway Company v. Gray, Adm., 241 U. S., 339.
Motion sustained. New trial granted.